Hand and Parmer, JJ., dissenting: This case differs from City of Aurora v. Schoeberlein, 230 Ill. 496, in this: that here a property right .is involved while in that case only the right to an office was involved, and we think where a property right is involved the legislature may rightfully provide for an appeal to the courts from the determination of an inferior tribunal, although such tribunal is not a court and does not exercise judicial power. Numerous statutes may be found in this State providing for such appeals, and many cases are found in our Reports where the jurisdiction of the courts of this State has been sustained in what were called appeals from inferior bodies exercising non-judicial powers. In County of Peoria v. Harvey, 18 Ill. 364, an appeal was sustained from the order of commissioners establishing a highway and involving the assessment of damages. In Joliet and Chicago Railroad, Co. v. Barrows, 24 Ill. 562, an appeal was sustained from the assessment of damages by commissioners for a right of way. In Rowe v. Bowen, 28 Ill. 116, an appeal was sustained from a trial of the right to property levied upon by a sheriff and claimed by a third party, although the court in express terms held that the sheriff did not exercise judicial powers at said trial. In Bureau County v. Chicago, Burlington and Quincy Railroad Co. 44 Ill. 229, it was held that an appeal was properly prosecuted to the circuit court from the order of the board of supervisors (a non-judicial body) on an assessment of property for taxation. In the last case this court considered the right to prosecute such appeal very fully, and reached the conclusion that the legislature might authorize an appeal from the order of a non-judicial bodyt to the courts; and in Maxwell v. People, 189 Ill. 546, it was explained that the appeal in such cases was a method of invoking the jurisdiction of the courts, and that the exercise of such jurisdiction was original when it attached in the courts, rather than appellate. In the Bureau County case, on page 233, it was said: “It is argued with great force and ability that, inasmuch as the board of supervisors is in no sense a court of any description, an appeal cannot lie to the circuit court from any of its determinations, and, consequently, the act of 1861, allowing an appeal by a railroad company from their determinations, is unconstitutional and void. Much ingenious, forcible and persuasive argument has been used by appellants here in support of this view, but we are not convinced by it. * * * In considering the legislation of this State of a character analogous to this act of 1861 we are by no means convinced of the want of power in the legislature to allow this appeal. It may be the board of supervisors oí a county is not. a court in the legal acceptation of that term, but it has power conferred upon it by the wanton and unjust exercise of which the most vital interests of parties before it may be rendered totally valueless. Perilous, indeed, would be their condition if those great interests were at the mercy of irresponsible men, bent, it may be, on inflicting injury for which they coqld not atone. *. * * To insist that a board of supervisors is not a court does not decide the question, as we think, in our legislation several acts may be found giving an appeal to the circuit court in cases confessedly not originating in the exercise of judicial power by a court.” The court then reviews the former decisions of this court,' and on page 235 says: “The act of 1861 gives' an appeal in express terms. In view of this legislation and these judicial decisions it is too late to urge a want of jurisdiction in the circuit court to try the appeal from the board of supervisors, and we must hold that the jurisdiction was complete under the act of 1861 and that statute is not in conflict with any provision of the constitution, considered in the light of long continued analogous legislation under it.” The Bureau county case has been frequently cited by this court and was approved in the Schoeberlein case, and we think it fully sustains the position that the appeal in this case was rightfully authorized by the legislature. In the Schoeberlein case, on page 503, it was said: “If a controversy belongs to a class of cases of which a court has original jurisdiction and it is brought before the court in the method prescribed by the legislature, the court may take jurisdiction by virtue of its general powers, but so far as the remedy is judicial it begins with a presentation of the case to the court.” The case at bar involves a freehold, and while the highway commissioners, in determining to vacate said streets, did not sit as a court “in determining whether or not the highway should be vacated, the function exercised by the commissioners was judicial in its character. (Drainage Comrs. v. Griffin, 134 Ill. 330.) They were required to use their discretion in determining whether it was right that the highway should be opened.” (People v. Comrs. of Highways, 240 Ill. 399.) The circuit court could have reviewed the record of the highway commissioners by certiorari, and if the commissioners acted without jurisdiction and were attempting to close the streets contrary to law a court of chancery might have enjoined them from so doing. (Smith v. McDowell, 148 Ill. 51.) We think this case, therefore, falls within the doctrine of Bureau County v. Chicago, Burlington and Quincy Railroad Co. supra, and kindred cases.